MEMORANDUM **
Andrew Stuart Luster appeals pro se from the district court’s order denying his request to proceed in forma pauperis (“IFP”) in his civil rights action alleging a conspiracy amongst the detective, prosecutors, and judge involved in the criminal prosecution that led to his conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion by denying Luster’s request for leave to proceed IFP because the complaint shows that the action is without merit. See id.; Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (requiring that a challenge to the validity of a conviction be brought in a habeas petition); Edwards v. Balisok, 520 U.S. 641, 648, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997) (stating that Heck applies to claims for declaratory relief). Luster’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.